


Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 30, 2009 by and between The Macerich Company, a Maryland
corporation (the “Company”), and Heitman M-rich Investors LLC, a Delaware
limited liability company (the “Investor”).

 

RECITALS

 

WHEREAS, pursuant to the terms of that certain Purchase Agreement for Interests
in Limited Partnership, dated as of September 30, 2009 (the “Purchase
Agreement”), Investor and/or its Affiliate(s) are purchasing an aggregate 50%
interest in FREEHOLD CHANDLER HHF HOLDINGS LP, a Delaware limited partnership
(the “Partnership”), and in connection therewith are concurrently herewith
entering into the Agreement of Limited Partnership (the “Limited Partnership
Agreement”) of the Partnership, dated as of September 30, 2009, with Affiliates
of the Company;

 

WHEREAS, in consideration of the Investor entering into the Purchase Agreement
and the Limited Partnership Agreement and consummating the transactions
contemplated thereby, the Company has agreed to issue warrants to purchase
common stock of the Company (the “Warrants”);

 

WHEREAS, the Warrants are being issued without registration under the Securities
Act of 1933, as amended (the “Securities Act”), and the Warrants will be
exercisable for unregistered shares of common stock of the Company (the “Common
Shares”); and

 

WHEREAS, in connection with the Investor entering into the Limited Partnership
Agreement and consummating the transactions contemplated thereby, the Company
has agreed to grant certain registration rights to the Investor with respect to
the Common Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants of the parties set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.                                          Additional Definitions.  In
this Agreement the following terms shall have the following respective meanings:

 

“Affiliate” of any Person shall mean a Person that directly or indirectly,
including through one or more intermediaries, controls, is controlled by, or is
under common control with, the first-mentioned Person.

 

“Automatic Shelf” means a Shelf Registration Statement which shall become
effective upon filing thereof pursuant to General Instruction I.D. of Form S-3.

 

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

--------------------------------------------------------------------------------


 

“Company” shall have the meaning set forth in the recitals to this Agreement,
and shall be deemed to refer to all successors, including by operation of law.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the relevant time.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, estate, trust, association, private foundation, joint stock company or
other entity.

 

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act providing for the issuance to, or the sale by, the Investor of
Registrable Shares in accordance with the method or methods of distribution
described in such Registration Statement, and the declaration or ordering of the
effectiveness of such Registration Statement by the Commission.

 

“Registrable Shares” shall mean the Common Shares, including any Common Shares
issued in redemption or exchange for, or in replacement of such Common Shares.

 

“Registration Expenses” shall mean all out-of-pocket expenses (excluding Selling
Expenses) incurred by the Company in connection with any attempted or completed
registration pursuant to this Agreement, including the following:
(a) registration, filing and listing fees; (b) fees and expenses of compliance
with federal and state securities laws; (c) printing, shipping and delivery
expenses; (d) fees and disbursements of counsel for the Company; (e) fees and
disbursements of all independent public accountants of the Company; (f) fees and
expenses of listing of the Registrable Shares on each securities exchange on
which securities of the same class or series are then listed; and (g) fees and
expenses associated with any filing with the Financial Industry Regulatory
Authority required to be made in connection with the Registration Statement.

 

“Registration Statement” shall mean a Shelf Registration Statement or an
Automatic Shelf, and all amendments and supplements to any such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein or related thereto, all exhibits thereto and all
materials and documents incorporated by reference therein.

 

“Rule 144” shall mean Rule 144 promulgated by the Commission under the
Securities Act, or any successor rule or regulation.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to any sale of Registrable Shares.

 

Section 2.                                          Shelf Registration.

 

(a)                                  Within sixty (60) days from the date first
written above, the Company shall file a registration statement on Form S-3 or
another appropriate form (a “Shelf Registration Statement”) pursuant to Rule 415
under the Securities Act relating to the resale of all Registrable Shares in an
offering to be made on a continuous basis, which Shelf Registration Statement
will contemplate the ability of the Investor to do an underwritten offering. The
Company agrees to use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared

 

--------------------------------------------------------------------------------


 

effective by the Commission.  In lieu of filing a Shelf Registration Statement
as described in the previous sentence, the Company may designate an existing
Automatic Shelf for the registration of the resale of the Registrable Shares. 
In the event that the Company exercises this option, it shall be obligated to
use commercially reasonable efforts to prepare and file a supplement to the
prospectus contained in such Automatic Shelf to cover resales of the Registrable
Shares by the Investor within thirty (30) days from the date first written
above.  The Company agrees to keep such Shelf Registration Statement or
Automatic Shelf, as the case may be, effective until the date that is the
earlier of (i) the date on which the Registrable Shares have been disposed of by
Investor, and (ii) the date on which all of the Registrable Shares may be sold
in one transaction without restriction pursuant to Rule 144.

 

(b)                                 Notwithstanding the foregoing, the Company
shall have the right (the “Deferral Right”) to defer any such filing (or suspend
sales under any filed Registration Statement or defer the updating of any filed
Registration Statement and suspend sales thereunder) for a period of not more
than 105 days during any one-year period ending on December 31, if the Company
determines in its discretion that it would be detrimental to the Company and its
stockholders to file such Registration Statement or amendment thereto at such
time (or continue sales under a filed Registration Statement).

 

(c)                                  The Investor may sell the Registrable
Shares covered by such Registration Statement in an underwritten offering.  The
Company shall reasonably cooperate with Investor in order to facilitate the
disposition of the Registrable Shares in an underwritten offering.  The Investor
may select the managing underwriter in connection with such registration,
provided that such managing underwriter must be reasonably satisfactory to the
Company.  The Company may select any additional investment banks to be used in
connection with the offering.

 

Section 3.                                          Registration Procedures.

 

(a)                                  The Company shall promptly notify the
Investor of the occurrence of any of the following events as soon as reasonably
practicable following the Company obtaining actual knowledge of the same:

 

(i)                                     when any Registration Statement relating
to the Registrable Shares has become effective;

 

(ii)                                  the issuance by the Commission of any stop
order suspending the effectiveness of any Registration Statement;

 

(iii)                               the Company exercising its Deferral Right;

 

(iv)                              the Company’s receipt of any notification of
the suspension of the qualification of any Registrable Shares covered by a
Registration Statement for sale in any jurisdiction;

 

(v)                                 the existence of any event, fact or
circumstance that results in a Registration Statement containing an untrue
statement of material fact or omitting to state a

 

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary to make the statements
therein not misleading during the distribution of securities; or

 

(vi)                              the occurrence or existence of any pending
corporate development that, in the sole discretion of the Company, makes it
appropriate to suspend the availability of the Registration Statement.

 

The Company agrees to use commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any such Registration
Statement or any state qualification as promptly as reasonably practicable.  The
Investor agrees that upon delivery of any notice by the Company of the
occurrence of any event of the type described in this Section 3(a)(ii), (iii),
(iv), (v) or (vi), the Investor shall immediately discontinue any disposition of
Registrable Shares pursuant to any Registration Statement until the receipt of
written notice from the Company that such disposition may be made (such time
period being a “Deferral/Suspension Period”).

 

(b)                                 The Company shall provide to the Investor,
at no cost to the Investor, a copy of the Registration Statement used to effect
the Registration of the Registrable Shares, each prospectus contained in such
Registration Statement or post effective amendment and any amendment or
supplement thereto and such other documents as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Shares covered
by such Registration Statement.  The Company consents to the use of each
prospectus and any supplement thereto by the Investor in connection with the
offering and sale of the Registrable Shares covered by such Registration
Statement.  The Company shall also file copies of the prospectus and any
post-effective amendment or supplement thereto with the Commission to enable the
Investor to have the benefits of the prospectus delivery provisions of the
Securities Act.

 

(c)                                  The Company agrees to use commercially
reasonable efforts to cause the Registrable Shares covered by a Registration
Statement to be registered with or approved by such state securities authorities
as may be necessary to enable the Investor to consummate the disposition of the
Registrable Shares pursuant to the plan of distribution set forth in the
Registration Statement; provided, however, that the Company shall not be
obligated to take any action to effect any such Registration, qualification or
compliance pursuant to this Section 3 in any particular jurisdiction in which
the Company would be required to execute a general consent to service of process
in effecting such Registration, qualification or compliance, unless the Company
is already subject to service in such jurisdiction.

 

(d)                                 Subject to the Deferral Right, if any event,
fact or circumstance requiring an amendment to a Registration Statement relating
to the Registrable Shares shall exist, as soon as reasonably practicable upon
becoming aware thereof, the Company agrees to notify the Investor and prepare
and furnish to the Investor a post-effective amendment to the Registration
Statement or supplement to the prospectus or any document incorporated therein
by reference or file any other required document necessary to disclose or
otherwise address the event, fact or circumstance requiring such amendment. 
Additionally, the Company shall respond to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto.

 

--------------------------------------------------------------------------------


 

(e)                                  The Company agrees to use commercially
reasonable efforts (including the payment of any listing fees) to obtain the
listing of all Registrable Shares covered by the Registration Statement on each
securities exchange on which securities of the same class or series are then
listed.

 

(f)                                    The Company agrees to use commercially
reasonable efforts to comply with the Securities Act and the Exchange Act in
connection with the offer and sale of Registrable Shares pursuant to a
Registration Statement.

 

(g)                                 The Company shall cooperate with the
Investor to facilitate the electronic registry, under the Deposit/Withdrawal At
Custodian program through the Depository Trust Company, of the Registrable
Shares.

 

(h)                                 The Company shall make available to its
security holders, as soon as reasonably practicable, an earning statement
covering at least 12 months which shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

(i)                                     If the Investor intends to dispose of
its Registrable Shares through an underwritten public offering, the Company
shall (i) enter into and perform its obligations under an underwriting agreement
(and, to the extent so requested by the managing underwriter, the Investor shall
also enter into and perform its obligations under such an agreement), in
customary and usual form, with the managing underwriter of such underwritten
offering, including, without limitation, to obtain an opinion of counsel to the
Company and a “comfort letter” from the independent public accountants to the
Company in the usual and customary form for such underwritten offering,
(ii) provide the Investor, the underwriter and their respective counsel and
accountants such access to its books and records, all as shall be necessary to
conduct a reasonable investigation within the meaning of the Securities Act, and
(iii) otherwise cooperate with the reasonable requests of the managing
underwriter of such underwritten offering in connection with conducting said
underwritten offering.

 

(j)                                     In connection with any sale, transfer or
other disposition by the Investor of any Registrable Shares pursuant to Rule 144
under the Securities Act, subject to delivery by counsel to the Investor, which
counsel is reasonably satisfactory to the Company, of an opinion that such sale,
transfer or other disposition of the Registrable Shares satisfies the applicable
conditions of Rule 144 under the Securities Act and otherwise is reasonable
satisfactory to the Company in form and substance, the Company shall request
that the Company’s transfer agent remove any stop order or restrictive legend
applicable to such Registrable Shares.

 

Section 4.                                          Expenses of
Registration.      The Company shall pay the Registration Expenses incurred in
connection with Registration, qualification or compliance as provided for in
this Agreement.  Selling Expenses incurred in connection with the sale of
Registrable Shares by the Investor shall be borne by the Investor and the
Investor shall pay the expenses of its own counsel.

 

--------------------------------------------------------------------------------


 

Section 5.                                          Indemnification and
Contribution.

 

(a)                                  The Company will (i) indemnify the
Investor, and its officers, directors, members, partners and managers, and any
Person controlling the Investor within the meaning of Section 15 of the
Securities Act, against all expenses, claims, losses, damages and liabilities
(including reasonable legal fees and expenses), but only to the extent arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement, or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made,  not misleading, and (ii) reimburse
the Investor for all reasonable legal or other expenses incurred in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on (A) an offer or sale of Registrable Shares
occurring during a Deferral/Suspension Period, or a Blackout Period in excess of
the Selling Limitation, or (B) any untrue statement or omission (or alleged
untrue statement or omission) made in reliance upon and in conformity with
information furnished in writing to the Company by the Investor for inclusion
therein; and, provided further, that the Company shall not be liable with
respect to any preliminary prospectus or preliminary prospectus supplement to
the extent that any such expenses, claims, losses, damages and liabilities
result from the fact that Registrable Shares were sold to a Person as to whom it
shall be established that there was not sent or given at or prior to the written
confirmation of such sale a copy of the prospectus as then amended or
supplemented under circumstances where such delivery is required under the
Securities Act, if the Company shall have previously furnished copies thereof to
such Indemnified Party prior thereto, and the expense, claim, loss, damage or
liability of such Indemnified Party results from an untrue statement or omission
of a material fact contained in the preliminary prospectus or the preliminary
prospectus supplement, which was corrected in the prospectus.

 

(b)                                 The Investor shall (i) indemnify the
Company, each of its directors and each of its officers who signs the
Registration Statement, and each Person who controls the Company within the
meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (including reasonable legal fees and expenses),
but only to the extent, arising out of or based on (A) any untrue statement (or
alleged untrue statement) of a material fact contained in any such Registration
Statement, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case to the extent, and only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement in reliance upon and in conformity with
information furnished in writing to the Company by the Investor and/or any agent
of the Investor for inclusion therein, or (B) any failure by the Investor and/or
any agent of the Investor to deliver a prospectus where such delivery is
required under the Securities Act, the Company shall have furnished copies of
such prospectus to the Investor in sufficient quantities to permit the Investor
to satisfy such obligations, and such prospectus corrected an untrue statement
or omission of a material fact contained in a preliminary prospectus, and
(ii) reimburse the Company for all reasonable legal or other expenses incurred
in

 

--------------------------------------------------------------------------------


 

connection with investigating or defending any such action or claim as such
expenses are incurred.

 

(c)                                  Each party entitled to indemnification
under this Section 5 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, but the omission to so notify the Indemnifying Party shall not
relieve it from any liability which it may have to the Indemnified Party
pursuant to the provisions of this Section 5 except to the extent of the actual
damages suffered by such delay in notification. The Indemnifying Party shall
assume the defense of such action, including the employment of counsel to be
chosen by the Indemnifying Party, which counsel shall be reasonably satisfactory
to the Indemnified Party, and payment of expenses. The Indemnified Party shall
have the right to employ its own counsel in any such case, but the legal fees
and expenses of such counsel shall be at the expense of the Indemnified Party,
unless the employment of such counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such action, or the
Indemnifying Party shall not have employed counsel to take charge of the defense
of such action within a reasonable period of time upon becoming aware of such
action, or the Indemnified Party shall have reasonably concluded that there
exists an actual and material conflict of interest between the Indemnified Party
and the Indemnifying Party (in which case the Indemnifying Party shall not have
the right to direct the defense of such action on behalf of the Indemnified
Party), in any of which events such fees and expenses shall be borne by the
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of the Indemnified Party, consent to
entry of any judgment or enter into any settlement unless such judgment or
settlement (i) includes an unconditional release from all liability in respect
to such claim or litigation, and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
Indemnified Party.

 

(d)                                 If the indemnification provided for in this
Section 5 is unavailable to a party that would have been an Indemnified Party
under this Section 5 in respect of any expenses, claims, losses, damages and
liabilities referred to herein, then the party that would have been an
Indemnifying Party hereunder shall, in lieu of indemnifying such Indemnified
Party, contribute to the amount paid or payable by such Indemnified Party as a
result of such expenses, claims, losses, damages and liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and the Indemnified Party on the other in connection with
the statement or omission (or alleged statement or omission), which resulted in
such expenses, claims, losses, damages and liabilities, as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Investor agree that it would not be just and equitable if contribution
pursuant to this Section 5 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to above in this Section 5(d).

 

--------------------------------------------------------------------------------


 

(e)                                  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

Section 6.                                          Information to be Furnished
by the Investor.   The Investor shall furnish to the Company such information as
the Company may reasonably request and as shall be required in connection with
any Registration Statement and related proceedings referred to in this
Agreement. If the Investor fails to provide the Company with such information
within five business days of receipt of the Company’s request, the Company’s
obligations under this Agreement with respect to the Investor or the Registrable
Shares owned by the Investor shall be suspended until the Investor provides such
information.

 

Section 7.                                          Piggyback Registration
Rights.  If the Company proposes to make an underwritten offering of its Common
Shares or if another holder of Common Shares proposes to make an underwritten
offering, the Investor shall be entitled to sell Registrable Shares in such
offering subject to compliance with Section 2(c); provided, however, that if the
managing underwriter advises that the number of Registrable Shares sought to be
included by the Investor in such offering would create a substantial risk that
the sale of some or all of the Common Shares sought to be sold will
substantially reduce the proceeds or price per Common Share to be derived from
the sale, the number of Registrable Shares to be sold by the Investor will be
reduced on a pro rata basis with other shareholders entitled to participate in
such offering to the extent not inconsistent with existing contractual
obligations.  The Investor may not include Registrable Shares in underwritten
offerings pursuant to this Section 7 if the Investor owns Registrable Shares
representing less than 1% of the outstanding Common Shares.

 

Section 8.                                          Black-Out Period. The
Investor agrees, if requested by the Company or the Company’s underwriters or
financial advisors in connection with an underwritten offering of the Company’s
securities pursuant to a Registration Statement filed with the Commission (a
“Registered Offering”), not to effect any sale or distribution of any
Registrable Shares in excess of the Selling Limitation, including a sale
pursuant to Rule 144, during the 15 day period prior to, and during the 30 day
period beginning on, the date of pricing of such Registered Offering (each, a
“Blackout Period”); provided that (a) each of the Company’s Chief Executive
Officer and President are also subject to substantially similar restrictions,
and (b) the Investor shall not be subject to more than one Blackout
Period during any twelve month period.  The “Selling Limitation” shall mean,
with respect to any Blackout Period, 25% of the Registrable Shares.

 

Section 9.                                          Miscellaneous.

 

(a)                                  Governing Law. This Agreement shall be
governed in all respects by the laws of the State of Maryland.

 

(b)                                 Entire Agreement. This Agreement constitutes
the full and entire understanding and agreement between the parties with regard
to the subject matter hereof.

 

--------------------------------------------------------------------------------


 

(c)                                  Amendment. No supplement, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the Company and the Investor.

 

(d)                                 Notices.  Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given upon personal delivery to the party to be
notified or three days following deposit with the United States Post Office, by
registered or certified mail, postage prepaid and addressed to the party to be
notified (or one day following timely deposit with a reputable overnight courier
with next day delivery instructions), or upon confirmation of receipt by the
sender of any notice by facsimile transmission, at the address indicated below
or at such other address as such party may designate by ten days’ advance
written notice to the other parties.

 

To Holder:

Heitman M-rich Investors LLC

 

c/o Heitman LLC

 

191 Wacker Drive, Suite 2500

 

Chicago, Illinois 60606

 

Attention: David Perisho, Senior Vice President

 

Telecopy: 312-541-6789

 

 

With a Copy to:

Mayer Brown LLP

 

71 South Wacker Drive

 

Chicago, Illinois 60606

 

Attention: John W. Noell, Jr., Esq.

 

Telecopy: 312-701-7711

 

 

To the Company:

The Macerich Company

 

401 Wilshire Boulevard, Suite 700

 

Santa Monica, California 90401

 

Attention: Chief Legal Officer

 

Facsimile: (310) 394-7692

 

 

With a copy to:

Manatt, Phelps & Phillips, LLP

 

11355 West Olympic Boulevard

 

Los Angeles, California 90064

 

Attention: F. Thomas Muller, Esq.

 

Facsimile: (310) 914-5852

 

(e)                                  Counterparts. This Agreement may be
executed in any number of counterparts, each of which may be executed by fewer
than all of the parties hereto (provided, that each party executes one or more
counterparts), each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

(f)                                    Interpretation. Section titles are for
descriptive purposes only and shall not control or alter the meaning of this
Agreement as set forth in the text.  “Including” means “including without
limitation.”

 

--------------------------------------------------------------------------------


 

(g)                                 Remedies. The Company and the Investor
acknowledge that there would be no adequate remedy at law if any party fails to
perform any of its obligations hereunder, and accordingly agree that the Company
and the Investor, in addition to any other remedy to which it may be entitled at
law or in equity, shall be entitled to compel specific performance of the
obligations of the other party under this Agreement in accordance with the terms
and conditions of this Agreement in any court of the United States or any State
thereof having jurisdiction.

 

(h)                                 Anti-Assignment.  The Investor may not
assign this Agreement or its rights or obligations hereunder without the express
written consent of the Company, which consent may be withheld, delayed or
conditioned in the sole and absolute discretion of the Company.

 

(i)                                     Attorneys’ Fees. If the Company or the
Investor brings an action to enforce its rights under this Agreement, the
prevailing party in the action shall be entitled to recover its costs and
expenses, including reasonable attorneys’ fees, incurred in connection with such
action, including any appeal of such action.

 

(j)                                     Changes in Securities Laws. In the event
that any amendment, repeal or other change in the securities laws shall render
the provisions of this Agreement inapplicable, the Company will provide the
Investor with substantially similar rights to those granted under this Agreement
and use its good faith efforts to cause such rights to be as comparable as
possible to the rights granted to the Investor hereunder.

 

[Remainder of the Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

 

DATED: September 30, 2009

COMPANY

 

 

 

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Richard A. Bayer, Senior Executive Vice President, Chief Legal Officer and
Secretary

 

 

 

 

 

INVESTOR

 

 

 

HEITMAN M-RICH INVESTORS LLC, a Delaware limited liability company

 

 

 

By: Heitman America RE LLC, its managing member

 

 

 

By:  Heitman America Real Estate Trust, L.P., its managing member

 

 

 

By: Heitman America Real Estate Trust, LLC, its general partner

 

 

 

 

 

By:

/s/ Thomas P. Kelly

 

Name: Thomas P. Kelly

 

Title: Senior Vice President

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

DATED SEPTEMBER 30, 2009

 

--------------------------------------------------------------------------------
